





SUBSCRIPTION AGREEMENT




Biotricity Inc.

275 Shoreline Drive, Suite 150

Redwood City, California 94065

Ladies and Gentlemen:




1.

Subscription.  The undersigned (the “Purchaser”), intending to be legally bound,
hereby irrevocably agrees to purchase from Biotricity Inc., a Nevada corporation
(the “Company”), the number of Units (the “Units”) set forth on the signature
page hereof at a purchase price of $1.75 per Unit. Each Unit consists of (i) one
share of common stock, par value $0.001 per share, of Biotricity (the “Common
Stock”), and (ii) 3-year warrant to purchase one-half share of Common Stock (the
“Warrant Shares”) at an initial exercise price of $3.00 per share (each a
“Warrant” and collectively, the “Warrants”).

This subscription is submitted to the Purchaser in accordance with and subject
to the terms and conditions described in this Subscription Agreement and the
Confidential Private Placement Memorandum of the Company, dated February [__],
2017, as amended or supplemented from time to time, including all attachments,
schedules and exhibits thereto (the “Memorandum”), relating to the private
placement offering (the “Offering”) by the Company of a minimum of 571,429 Units
($1,000,000) (the “Minimum Amount”) and a maximum of 4,571,430 Units
($8,000,000) (the “Maximum Amount”), plus an up-to $12,000,000 over-allotment
option. The Units are being offered by the Company on an exclusive basis through
Highline Research Advisors LLC, an affiliate of Corinthian Partners, L.L.C. (the
“Placement Agent”) and such agents and/or sub-placement agents as may be engaged
by the Placement Agent on a “reasonable best efforts, all or none” basis with
respect to the Minimum Amount and on a “reasonable best efforts” basis with
respect to all Units in excess of the Minimum Amount. The minimum purchase is
28,571 Units ($50,000), although the Company and the Placement Agent may, in
their discretion, accept subscriptions for a lesser number of Units.

The terms of the Offering are more completely described in the Memorandum and
such terms are incorporated by reference herein in their entirety.

2.

Payment.  The Purchaser encloses herewith a check payable to, or will
immediately make a wire transfer payment to, “Signature Bank, as Escrow Agent
for Biotricity Inc.” in the full amount of the purchase price of the Units being
subscribed for. Wire transfer instructions are set forth on the instruction page
accompanying this Subscription Agreement. Such funds will be held for the
Purchaser’s benefit, and will be returned promptly, without interest or offset
if the Purchaser’s subscription is not accepted by the Company for any reason or
no reason, or the Offering is terminated pursuant to its terms by the Company or
the Placement Agent prior to the applicable closing of the Offering.  

3.

Deposit of Funds.  All payments made as provided in Section 2 hereof shall be
deposited by the Company or the Placement Agent as soon as practicable after
receipt thereof with Signature Bank (the “Escrow Agent”), in a
non-interest-bearing escrow account (the “Escrow Account”) until the earliest to
occur of: (a) the closing of the sale of the Units being purchased pursuant to
this Subscription Agreement in accordance with the Offering terms, (b) the
rejection of such subscription and (c) the termination of the Offering by the
Company or the Placement Agent. The Company and the Placement Agent may continue
to offer and sell the Units and conduct additional closings for the sale of
additional Units after the initial closing of the Offering and until the
termination of the Offering. In the event that the Company does not effect an
initial closing of the Offering on or before March 31, 2017 (the “Offering
Period”), the Company will refund all subscription funds of the Purchaser held
in escrow, without deduction, offset and/or interest accrued thereon, and will
return the subscription documents to the Purchaser. If the Company rejects a
subscription, either in whole or in part (which decision is in their sole
discretion), the rejected subscription funds or the rejected portion thereof
will be returned promptly to the Purchaser without interest accrued thereon.

4.

Acceptance of Subscription.  The Purchaser understands and agrees that the
Company, in its sole discretion, reserves the right to accept or reject this or
any other subscription for Units, in whole or in part, and for any reason or no
reason, notwithstanding prior receipt by the Purchaser of notice of acceptance
of this subscription. The Company shall have no obligation hereunder until the
Company shall execute and deliver to the Purchaser an executed copy of this
Subscription Agreement. If this subscription is rejected in whole or the
Offering is terminated, or if the Company fails to conduct an initial closing of
subscriptions for at least the Minimum Amount, within the Offering Period, all
funds received from the Purchaser will be returned without interest or offset,
and this Subscription Agreement shall thereafter be of no further force or
effect. If this subscription is rejected in part, the funds for the rejected
portion of this subscription will be returned without interest or offset, and
this Subscription Agreement will continue in full force and effect to the extent
this subscription was accepted.

5.

Representations and Warranties of the Purchaser.  The Purchaser hereby
acknowledges, represents, warrants and agrees to and with the Company as follows
(it being specifically acknowledged and agreed that the Placement Agent, and any
agents or sub-agents engaged by the Placement Agent, is, and shall be, a
third-party beneficiary of the following):

(a)

The Purchaser is aware that an investment in the Units involves a significant
degree of risk, involving a number of very significant risks and has carefully
read and considered the matters set forth in the Memorandum, including but not
limited to under the caption “Risk Factors” in the Memorandum.

(b)

None of the securities comprising the Units, including the Common Stock and the
Warrants offered pursuant to the Memorandum, or the Warrant Shares, are
registered under the Securities Act of 1933, as amended (the “Securities Act”),
or any state securities laws. The Purchaser understands that the offering and
sale of the Units (including the Common Stock and the Warrants) and the Warrant
Shares are intended to be exempt from registration under the Securities Act, by
virtue of Section 4(a)(2) thereof and the provisions of Regulation D promulgated
thereunder (“Regulation D”), based, in part, upon the representations,
warranties and agreements of the Purchaser contained in this Subscription
Agreement.

(c)

The Purchaser meets the requirements of at least one of the suitability
standards for an “accredited investor” as that term is defined in Regulation D
and as set forth on the Investor Purchaser Questionnaire contained herein.

(d)

Prior to the execution of this Subscription Agreement, the Purchaser and the
Purchaser’s attorney, accountant, purchaser representative and/or tax adviser,
if any (collectively, the “Advisers”), have received the Memorandum, the
Company’s public filings, including the Company’s most recent annual report
filed on Form 10-K (including the section entitled “Risk Factors” therein) and
all other documents requested by the Purchaser, have carefully reviewed them and
understand the information contained therein.  

(e)

Neither the United States Securities and Exchange Commission (the “SEC”) nor any
state securities commission or other regulatory authority has approved the
Units, the Common Stock, the Warrants, or the Warrant Shares, or passed upon or
endorsed the merits of the offering of Units, or confirmed the accuracy or
determined the adequacy of the Memorandum. The Memorandum has not been reviewed
by any federal, state or other regulatory authority.

(f)

All documents, records, and books pertaining to the investment in the Units
(including, without limitation, the Memorandum) have been made available for
inspection by such Purchaser and its Advisers, if any.

(g)

The Purchaser and its Advisers, if any, have had a reasonable opportunity to ask
questions of and receive answers from a person or persons acting on behalf of
the Company concerning the offering of the Units, the business and financial
condition of the Company, and all such questions have been answered to the full
satisfaction of the Purchaser and its Advisers, if any.

(h)

In evaluating the suitability of an investment in the Company, the Purchaser has
not relied upon any representation or information (oral or written) other than
as stated in or incorporated by reference to the Memorandum.

(i)

The Purchaser is unaware of, is in no way relying on, and did not become aware
of the Offering of the Units through or as a result of, any form of general
solicitation or general advertising including, without limitation, any article,
notice, advertisement or other communication published in any newspaper,
magazine or similar media or broadcast over television, radio or the Internet
(including, without limitation, the Company’s or SEC’s website, internet
“blogs,” bulletin boards, discussion groups and social networking sites) in
connection with the Offering and sale of the Units and is not subscribing for
the Units and did not become aware of the Offering of the Units through or as a
result of any seminar or meeting to which the Purchaser was invited by, or any
solicitation of a subscription by, a person not previously known to the
Purchaser in connection with investments in securities generally.

(j)

The Purchaser has taken no action that would give rise to any claim by any
person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby (other than
commissions to be paid by the Company to the Placement Agent or as otherwise
described in the Memorandum), nor is the Purchaser aware of any facts or
circumstances which would give rise to a claim or action by any party for such a
fee or commission.

(k)

The Purchaser, together with its Advisers, if any, has such knowledge and
experience in financial, tax, and business matters, and, in particular,
investments in securities, so as to enable it to utilize the information made
available to it in connection with the Offering to evaluate the merits and risks
of an investment in the Units and the Company and to make an informed investment
decision with respect thereto.

(l)

The Purchaser is not relying on the Company, the Placement Agent, any
sub-agents, or any of their respective employees or agents with respect to the
legal, tax, economic and related considerations of an investment in the Units,
and the Purchaser has relied on the advice of, or has consulted with, only its
own Advisers.

(m)

The Purchaser is acquiring the Units solely for such Purchaser’s own account for
investment purposes only and not with a view to or intent of resale or
distribution thereof, in whole or in part. The Purchaser has no agreement or
arrangement, formal or informal, with any person to sell or transfer all or any
part of the Units, the Common Stock, the Warrants, the Warrant Shares, and the
Purchaser has no plans to enter into any such agreement or arrangement.

(n)

The Purchaser must bear the substantial economic risks of the investment in the
Units indefinitely because none of the securities included in the Units may be
sold, hypothecated or otherwise disposed of unless subsequently registered under
the Securities Act and applicable state securities laws or an exemption from
such registration is available. Legends shall be placed on the securities
included in the Units to the effect that they have not been registered under the
Securities Act or applicable state securities laws. Appropriate notations will
be made in the Company’s stock books to the effect that the securities included
in the Units have not been registered under the Securities Act or applicable
state securities laws. Stop transfer instructions will be placed with the
transfer agent, if any, of the securities. There can be no assurance that there
will be any market for resale of the Units, the Common Stock, the Warrants, or
the Warrant Shares nor can there be any assurance that such securities will be
freely transferable at any time in the foreseeable future.

(o)

The Purchaser has adequate means of providing for such Purchaser’s current
financial needs and foreseeable contingencies and has no need for liquidity of
its investment in the Units for an indefinite period of time.

(p)

The Purchaser (i) if a natural person, represents that the Purchaser has reached
the age of 21 and has full power and authority to execute and deliver this
Subscription Agreement and all other related agreements or certificates and to
carry out the provisions hereof and thereof; (ii) if a corporation, partnership,
or limited liability company or partnership, or association, joint stock
company, trust, unincorporated organization or other entity, represents that
such entity was not formed for the specific purpose of acquiring the Units, such
entity is duly organized, validly existing and in good standing under the laws
of the state of its organization, the consummation of the transactions
contemplated hereby is authorized by, and will not result in a violation of
state law or our charter or other organizational documents, such entity has full
power and authority to execute and deliver this Subscription Agreement and all
other related agreements or certificates and to carry out the provisions hereof
and thereof and to purchase and hold the securities constituting the Units, the
execution and delivery of this Subscription Agreement has been duly authorized
by all necessary action, this Subscription Agreement has been duly executed and
delivered on behalf of such entity and is a legal, valid and binding obligation
of such entity; or (iii) if executing this Subscription Agreement in a
representative or fiduciary capacity, represents that it has full power and
authority to execute and deliver this Subscription Agreement in such capacity
and on behalf of the subscribing individual, ward, partnership, trust, estate,
corporation, or limited liability company or partnership, or other entity for
whom the Purchaser is executing this Subscription Agreement, and such
individual, partnership, ward, trust, estate, corporation, or limited liability
company or partnership, or other entity has full right and power to perform
pursuant to this Subscription Agreement and make an investment in the Company,
and represents that this Subscription Agreement constitutes a legal, valid and
binding obligation of such entity. The execution and delivery of this
Subscription Agreement will not violate or be in conflict with any order,
judgment, injunction, agreement or controlling document to which the Purchaser
is a party or by which it is bound.

(q)

The Purchaser and its Advisers, if any, have had the opportunity to obtain any
additional information, to the extent the Company had such information in its
possession or could acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information contained in the Memorandum and all
documents received or reviewed in connection with the purchase of the Units and
have had the opportunity to have representatives of the Company provide them
with such additional information regarding the terms and conditions of this
particular investment and the financial condition, results of operations,
business of the Company deemed relevant by the Purchaser or the Advisers, if
any, and all such requested information, to the extent the Company had such
information in its possession or could acquire it without unreasonable effort or
expense, has been provided to the full satisfaction of the Purchaser and the
Advisers, if any.

(r)

Any information which the Purchaser has heretofore furnished or is furnishing
herewith to the Company or the Placement Agent or sub-agents is complete and
accurate and may be relied upon by the Company and the Placement Agent and
sub-agents in determining the availability of an exemption from registration
under federal and state securities laws in connection with the offering of
securities as described in the Memorandum. The Purchaser further represents and
warrants that it will notify and supply corrective information to the Company
and the Placement Agent or sub agent immediately upon the occurrence of any
change therein occurring prior to the Company’s issuance of the securities
contained in the Units.

(s)

The Purchaser has significant prior investment experience, including investment
in non-registered, high risk securities. The Purchaser is knowledgeable about
investment considerations in development-stage companies. The Purchaser has a
sufficient net worth to sustain a loss of its entire investment in the Company
in the event such a loss should occur. The Purchaser’s overall commitment to
investments which are not readily marketable is not excessive in view of the
Purchaser’s net worth and financial circumstances and the purchase of the Units
will not cause such commitment to become excessive. The investment is a suitable
one for the Purchaser.

(t)

The Purchaser is satisfied that the Purchaser has received adequate information
with respect to all matters which it or its Advisers, if any, consider material
to the Purchaser’s decision to make this investment.

(u)

The Purchaser acknowledges that any estimates or forward-looking statements or
projections included in the Memorandum were prepared by the Company in good
faith but that the attainment of any such projections, estimates or
forward-looking statements cannot be guaranteed by the Company and should not be
relied upon.

(v)

No oral or written representations have been made, or oral or written
information furnished, to the Purchaser or the Advisers, if any, in connection
with the Offering which are in any way inconsistent with the information
contained in the Memorandum or incorporated by reference in the Memorandum.

(w)

Within five (5) days after receipt of a request from the Company or the
Placement Agent, the Purchaser will provide such information and deliver such
documents as may reasonably be necessary to comply with any and all laws and
ordinances to which the Company or the Placement Agent is subject.

(x)

The Purchaser’s substantive relationship with the Placement Agent or subagent
through which the Purchaser is subscribing for Units predates the Placement
Agent’s or such subagent’s contact with the Purchaser regarding an investment in
the Units.

(y)

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD
IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND
SUCH LAWS. THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT
AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE SECURITIES
HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION,
ANY STATE SECURITIES COMMISSION OR ANY OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THE MEMORANDUM OR THIS SUBSCRIPTION AGREEMENT.
ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

(z)

The Purchaser acknowledges that none of the Units, the Common Stock, the
Warrants, or the Warrant Shares have been recommended by any federal or state
securities commission or regulatory authority. In making an investment decision
investors must rely on their own examination of the Company and the terms of the
Offering, including the merits and risks involved. Furthermore, the foregoing
authorities have not confirmed the accuracy or determined the adequacy of this
Subscription Agreement or the Memorandum. Any representation to the contrary is
a criminal offense. The Units, the Common Stock, the Warrants, and the Warrant
Shares are subject to restrictions on transferability and resale and may not be
transferred or resold except as permitted under the Securities Act, and the
applicable state securities laws, pursuant to registration or exemption
therefrom. The Purchaser should be aware that it will be required to bear the
financial risks of this investment for an indefinite period of time.

(aa)

(For ERISA plans only) The fiduciary of the ERISA plan (the “Plan”) represents
that such fiduciary has been informed of and understands the Company’s
investment objectives, policies and strategies, and that the decision to invest
“plan assets” (as such term is defined in ERISA) in the Company is consistent
with the provisions of ERISA that require diversification of plan assets and
impose other fiduciary responsibilities. The Purchaser fiduciary or Plan (a) is
responsible for the decision to invest in the Company; (b) is independent of the
Company or any of its affiliates; (c) is qualified to make such investment
decision; and (d) in making such decision, the Purchaser fiduciary or Plan has
not relied primarily on any advice or recommendation of the Company or any of
its affiliates.

(bb)

The Purchaser should check the Office of Foreign Assets Control (“OFAC”) website
at <http://www.treas.gov/ofac> before making the following representations. The
Purchaser represents that the amounts invested by it in the Company in the
Offering were not and are not directly or indirectly derived from activities
that contravene federal, state or international laws and regulations, including
anti-money laundering laws and regulations. Federal regulations and Executive
Orders administered by OFAC prohibit, among other things, the engagement in
transactions with, and the provision of services to, certain foreign countries,
territories, entities and individuals. The lists of OFAC prohibited countries,
territories, persons and entities can be found on the OFAC website at
<http://www.treas.gov/ofac>. In addition, the programs administered by OFAC (the
“OFAC Programs”) prohibit dealing with individuals1 or entities in certain
countries regardless of whether such individuals or entities appear on the OFAC
lists.

(cc)

To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2) any
person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a country, territory, individual or entity
named on an OFAC list, or a person or entity prohibited under the OFAC Programs.
Please be advised that the Company may not accept any amounts from a prospective
investor if such prospective investor cannot make the representation set forth
in the preceding paragraph. The Purchaser agrees to promptly notify the Company
and the Placement Agent should the Purchaser become aware of any change in the
information set forth in these representations. The Purchaser understands and
acknowledges that, by law, the Company may be obligated to “freeze the account”
of the Purchaser, either by prohibiting additional subscriptions from the
Purchaser, declining any redemption requests and/or segregating the assets in
the account in compliance with governmental regulations, and the Placement Agent
may also be required to report such action and to disclose the Purchaser’s
identity to OFAC. The Purchaser further acknowledges that the Company may, by
written notice to the Purchaser, suspend the redemption rights, if any, of the
Purchaser if the Company reasonably deems it necessary to do so to comply with
anti-money laundering regulations applicable to the Company and the Placement
Agent or any of the Company’s other service providers. These individuals include
specially designated nationals, specially designated narcotics traffickers and
other parties subject to OFAC sanctions and embargo programs.

(dd)

To the best of the Purchaser’s knowledge, none of: (1) the Purchaser; (2) any
person controlling or controlled by the Purchaser; (3) if the Purchaser is a
privately-held entity, any person having a beneficial interest in the Purchaser;
or (4) any person for whom the Purchaser is acting as agent or nominee in
connection with this investment is a senior foreign political figure,2 or any
immediate family3 member or close associate4 of a senior foreign political
figure, as such terms are defined in the footnotes below.

(ee)

If the Purchaser is affiliated with a non-U.S. banking institution (a “Foreign
Bank”), or if the Purchaser receives deposits from, makes payments on behalf of,
or handles other financial transactions related to a Foreign Bank, the Purchaser
represents and warrants to the Company that: (1) the Foreign Bank has a fixed
address, other than solely an electronic address, in a country in which the
Foreign Bank is authorized to conduct banking activities; (2) the Foreign Bank
maintains operating records related to its banking activities; (3) the Foreign
Bank is subject to inspection by the banking authority that licensed the Foreign
Bank to conduct banking activities; and (4) the Foreign Bank does not provide
banking services to any other Foreign Bank that does not have a physical
presence in any country and that is not a regulated affiliate.

6.

Company Representations and Warranties.  The Company represents and warrants to
and agrees with the Purchaser that:

(a)

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has the
requisite corporate power to own its properties and to carry on its business as
presently conducted. The Company is (or will be) duly qualified as a foreign
corporation to do business and is (or will be) in good standing in each
jurisdiction where the nature of the business conducted or property owned by it
makes such qualification necessary.

(b)

This Subscription Agreement and any other agreements, documents or instruments
delivered or required to be delivered together with or pursuant to this
Agreement or in connection herewith (collectively “Transaction Documents”) have
been duly authorized, executed and delivered by the Company and are valid and
binding agreements of the Company enforceable in accordance with their terms,
subject to bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights generally and to general principles of equity. The Company has
full corporate power and authority necessary to enter into and deliver the
Transaction Documents and to perform its obligations thereunder.

(c)

The Company has reserved and will keep available out of its authorized but
unissued shares of Common Stock, such number of its shares of Common Stock as
shall from time to time be sufficient to effect the exercise of the Warrants.

7.

Registration Rights.  The Company hereby grants to the Purchaser the
registration rights with respect to the shares of Common Stock and Warrant
Shares underlying the Units as described on Annex A attached hereto and
incorporated herein by reference. In the event of a conflict between such Annex
A and this Subscription Agreement, the Annex A shall control.

8.

Indemnification.  The Purchaser agrees to indemnify and hold harmless the
Company, the Placement Agent (including its sub-agents, if any), and their
respective officers, directors, employees, agents, control persons and
affiliates from and against all losses, liabilities, claims, damages, costs,
fees and expenses whatsoever (including, but not limited to, any and all
expenses incurred in investigating, preparing or defending against any
litigation commenced or threatened) based upon or arising out of any actual or
alleged false acknowledgment, representation or warranty, or misrepresentation
or omission to state a material fact, or breach by the Purchaser of any covenant
or agreement made by the Purchaser herein or in any other document delivered in
connection with this Subscription Agreement.

9.

Irrevocability; Binding Effect.  The Purchaser hereby acknowledges and agrees
that the subscription hereunder is irrevocable by the Purchaser, except as
required by applicable law, and that this Subscription Agreement shall survive
the death or disability of the Purchaser and shall be binding upon and inure to
the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives, and permitted assigns. If the Purchaser is
more than one person, the obligations of the Purchaser hereunder shall be joint
and several and the agreements, representations, warranties, and acknowledgments
herein shall be deemed to be made by and be binding upon each such person and
such person’s heirs, executors, administrators, successors, legal
representatives, and permitted assigns.

10.

Modification.  This Subscription Agreement shall not be modified or waived
except by an instrument in writing signed by the party against whom any such
modification or waiver is sought.

11.

Immaterial Modifications to the Transaction Documents.  The Company may, at any
time prior to the applicable closing, modify the Warrant in the form of Annex B
to the Memorandum and any other Transaction Document if necessary to clarify any
provision therein, without first providing notice or obtaining prior consent of
the Purchaser, if, and only if, such modification is not material in any
respect.

12.

Notices.  Any notice or other communication required or permitted to be given
hereunder shall be in writing and shall be mailed by certified mail, return
receipt requested, or delivered by facsimile transmission or by e-mail
transmission, or delivered against receipt to the party to whom it is to be
given (a) if to the Company, at the address set forth above, or (b) if to the
Purchaser, at the address set forth on the signature page hereof (or, in either
case, to such other address as the party shall have furnished in writing in
accordance with the provisions of this Section 12). Any notice or other
communication given by certified mail shall be deemed given at the time of
receipt thereof. The Purchaser agrees that notice may be served upon the
Purchaser in accordance with the foregoing procedures by the Placement Agent or
other agent that introduced the Purchaser to the Company.

13.

Assignability.  This Subscription Agreement and the rights, interests and
obligations hereunder are not transferable or assignable by the Purchaser and
the transfer or assignment of the shares of Common Stock, the Warrants or the
Warrant Shares shall be made only in accordance with all applicable laws.

14.

Applicable Law.  This Subscription Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to contracts to
be wholly-performed within said State, and without regard to the conflicts of
laws principles thereof.

15.

Arbitration.  The parties agree to submit all controversies to arbitration in
accordance with the provisions set forth below and understand that: (a)
arbitration is final and binding on the parties; (b) The parties are waiving
their right to seek remedies in court, including the right to a jury trial; (c)
pre-arbitration discovery is generally more limited and different from court
proceedings; (d) the arbitrator’s award is not required to include factual
findings or legal reasoning and any party’s right to appeal or to seek
modification of rulings by arbitrators is strictly limited; and (e) the panel of
arbitrators will typically include a minority of arbitrators who were or are
affiliated with the securities industry.

All controversies which may arise between the parties concerning this
Subscription Agreement shall be determined by arbitration pursuant to the rules
then pertaining to the American Arbitration Association in New York City, New
York. The arbitration shall be governed by the Federal Arbitration Act, 9 U.S.C.
Sec. 1-16, and the judgment upon the award rendered by the arbitrators may be
entered by any court having jurisdiction thereof. Any notice of such arbitration
or for the confirmation of any award in any arbitration shall be sufficient if
given in accordance with the provisions of this Agreement. The parties agree
that the determination of the arbitrators shall be binding and conclusive upon
them.

16.

Blue Sky Qualification.  The purchase of Units under this Subscription Agreement
is expressly conditioned upon the exemption from qualification of the offer and
sale of the Units from applicable federal and state securities laws. The Company
shall not be required to qualify this transaction under the securities laws of
any jurisdiction and, should qualification be necessary, the Company shall be
released from any and all obligations to maintain its offer, and may rescind any
sale contracted, in the jurisdiction.

17.

Use of Pronouns.  All pronouns and any variations thereof used herein shall be
deemed to refer to the masculine, feminine, neuter, singular or plural as the
identity of the person or persons referred to may require.

18.

Confidentiality.  The Purchaser acknowledges and agrees that any information or
data the Purchaser has acquired from or about the Company, not otherwise
properly in the public domain, was received in confidence. The Purchaser agrees
not to divulge, communicate or disclose, except as may be required by law or for
the performance of this Subscription Agreement, or use to the detriment of the
Company or for the benefit of any other person or persons, or misuse in any way,
any confidential information of the Company, including any scientific,
technical, trade or business secrets of the Company and any scientific,
technical, trade or business materials that are treated by the Company as
confidential or proprietary, including, but not limited to, ideas, discoveries,
inventions, developments and improvements belonging to the Company and
confidential information obtained by or given to the Company about or belonging
to third parties.

19.

Miscellaneous.

(a)

This Subscription Agreement (including the annexes hereto), together with the
Transaction Documents (which are to be issued or executed at closing),
constitute the entire agreement between the Purchaser and the Company with
respect to the subject matter hereof and supersede all prior oral or written
agreements and understandings, if any, relating to the subject matter hereof.
The terms and provisions of this Subscription Agreement may be waived, or
consent for the departure therefrom granted, only by a written document executed
by the party entitled to the benefits of such terms or provisions.

(b)

The representations and warranties and covenants of the Company and the
Purchaser made in this Subscription Agreement (including the annexes hereto)
shall survive the execution and delivery hereof and delivery of the securities
contained in the Units.

(c)

Each of the parties hereto shall pay its own fees and expenses (including the
fees of any attorneys, accountants, appraisers or others engaged by such party)
in connection with this Subscription Agreement and the transactions contemplated
hereby whether or not the transactions contemplated hereby are consummated.

(d)

This Subscription Agreement may be executed in one or more counterparts each of
which shall be deemed an original (including signatures sent by facsimile
transmission or by email transmission of a PDF scanned document), but all of
which shall together constitute one and the same instrument.

(e)

Each provision of this Subscription Agreement shall be considered separable and,
if for any reason any provision or provisions hereof are determined to be
invalid or contrary to applicable law, such invalidity or illegality shall not
impair the operation of or affect the remaining portions of this Subscription
Agreement.

(f)

Paragraph titles are for descriptive purposes only and shall not control or
alter the meaning of this Subscription Agreement as set forth in the text.

(g)

The Purchaser understands and acknowledges that there may be multiple closings
for this Offering.

[The below is intended to be blank]




1

These individuals include specially designated nationals, specially designated
narcotics traffickers and other parties subject to OFAC sanctions and embargo
programs.

2

A “senior foreign political figure” is defined as a senior official in the
executive, legislative, administrative, military or judicial branches of a
foreign government (whether elected or not), a senior official of a major
foreign political party, or a senior executive of a foreign government-owned
corporation. In addition, a “senior foreign political figure” includes any
corporation, business or other entity that has been formed by, or for the
benefit of, a senior foreign political figure.




3

“Immediate family” of a senior foreign political figure typically includes the
figure’s parents, siblings, spouse, children and in-laws.




4

A “close associate” of a senior foreign political figure is a person who is
widely and publicly known to maintain an unusually close relationship with the
senior foreign political figure, and includes a person who is in a position to
conduct substantial domestic and international financial transactions on behalf
of the senior foreign political figure.











--------------------------------------------------------------------------------







Annex A to the Subscription Agreement




Registration Rights




The Company hereby grants the Purchaser the following registration rights. It is
the intention that this Annex A be made a part of and be incorporated into the
Subscription Agreement to which this Annex A is attached (the “Subscription
Agreement”). Capitalized terms used but not defined herein shall have the
meanings as defined in the Subscription Agreement. All notice to be provided
under this Annex A shall be deemed duly delivered and received in accordance
with Section 12 of the Subscription Agreement.




1.

Definitions.




“Effectiveness Date” means, with respect to the Registration Statement required
to be filed hereunder, the Company’s reasonable best efforts to have such
Registration Statement declared effective the 180th calendar day following the
initial closing of the Offering; provided, however, that in the event the
Company is notified by the Securities and Exchange Commission (the “Commission”)
that one or more of the above Registration Statements will not be reviewed or is
no longer subject to further review and comments, the Effectiveness Date as to
such Registration Statement shall be the seventh (7th) Business Day following
the date on which the Company is so notified if such date precedes the dates
otherwise required above, provided, further, if such Effectiveness Date falls on
a day that is not a Business Day, then the Effectiveness Date shall be the next
succeeding Business Day.




“FINRA” means the Financial Industry Regulatory Authority, Inc.




“Filing Date” means, with respect to the Registration Statement required
hereunder, the 90th calendar day following the initial closing of the Offering.




“Holder” or “Holders” means the Purchaser or the Purchaser’s permitted assigns,
but solely to the extent that the subject Registrable Securities have not been
transferred, sold or assigned pursuant to the Registration Statement or in the
aftermarket.




“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated by the Commission pursuant to
the Securities Act), as amended or supplemented by any prospectus supplement,
with respect to the terms of the offering of any portion of the Registrable
Securities covered by a Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.




“Registrable Securities” means, as of any date of determination: (a) all of the
Common Stock issued in the Offering, (b) all Warrant Shares, and (c) any
securities issued or then issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing;
provided, however, that any such Registrable Securities shall cease to be
Registrable Securities (and the Company shall not be required to maintain the
effectiveness of any, or file another, Registration Statement hereunder with
respect thereto) for so long as (a) a Registration Statement with respect to the
sale of such Registrable Securities is declared effective by the Commission
under the Securities Act and such Registrable Securities have been disposed of
by the Holder in accordance with such effective Registration Statement, (b) such
Registrable Securities have been previously sold in accordance with Rule 144
promulgated by the Commission pursuant to the Securities Act, or (c) such
securities are eligible for resale without volume or manner-of-sale restrictions
and without current public information pursuant to Rule 144 as set forth in a
written opinion letter issued by counsel to the Company to such effect,
addressed, delivered and acceptable to the Transfer Agent and the affected
Holders (assuming that such securities and any securities issuable upon
exercise, conversion or exchange of which, or as a dividend upon which, such
securities were issued or are issuable, were at no time held by any affiliate of
the Company), as reasonably determined by the Company, upon the advice of
counsel to the Company.




“Registration Statement” means any registration statement required to be filed
hereunder pursuant to Section 2(a), including (in each case) the Prospectus,
amendments and supplements to any such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
any such registration statement.  The definition of “Registration Statement”
shall not include the Company’s Registration Statement on Form S-1 (Registration
No.: 333-210933).




“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended or interpreted from time to time, or
any similar rule or regulation hereafter adopted by the Commission having
substantially the same purpose and effect as such Rule.




“SEC Guidance” means (i) any publicly-available written or oral guidance of the
Commission staff, or any comments, requirements or requests of the Commission
staff and (ii) the Securities Act.




“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Common Stock and Warrants purchased pursuant to the Subscription
Agreement, in United States dollars and in immediately available funds.




“Warrant Shares” means Common Stock underlying Warrants issued in the Offering.




2.

Resale Shelf Registration.




(a)

On or prior to the Filing Date, the Company shall prepare and file with the
Commission a Registration Statement (which shall be on Form S-1 or if permitted
in accordance with SEC Guidance and applicable rules, on Form S-3) covering the
resale of all of the Registrable Securities that are not then registered on an
effective Registration Statement for an offering to be made on a continuous
basis pursuant to Rule 415. Subject to the terms of this Annex, the Company
shall use its commercially reasonable best efforts to cause a Registration
Statement filed under this Annex (including, without limitation, under Section
3(c)) to be declared effective under the Securities Act as promptly as possible
after the filing thereof, but in any event no later than the Effectiveness Date,
and shall use its commercially reasonable best efforts to keep such Registration
Statement continuously effective under the Securities Act (or file and keep
continuously effective one or more replacement Registration Statements to
register all Registrable Securities) until all Registrable Securities covered by
such Registration Statement (i) have been sold, thereunder or pursuant to Rule
144, or (ii) may be sold without volume or manner-of-sale restrictions pursuant
to Rule 144 and without the requirement for the Company to be in compliance with
the current public information requirement under Rule 144, as determined by the
counsel to the Company pursuant to a written opinion letter to such effect,
addressed and acceptable to the Transfer Agent and the affected Holders (the
“Effectiveness Period”). The Company shall file a final Prospectus with the
Commission as required by Rule 424 with respect to each Registration Statement.
 




(b)

Notwithstanding the registration obligations set forth in Section 2(a), if the
Commission informs the Company that all of the Registrable Securities cannot, as
a result of the application of Rule 415, be registered for resale as a secondary
offering on a single registration statement, the Company agrees to promptly
inform each of the Holders thereof and use its commercially reasonable efforts
to file amendments to the Registration Statement as required by the Commission,
covering the maximum number of Registrable Securities permitted to be registered
by the Commission, on such other form available to register for resale the
Registrable Securities as a secondary offering; provided, however, that prior to
filing such amendment, the Company shall be obligated to use commercially
reasonable efforts to advocate with the Commission for the registration of all
of the Registrable Securities in accordance with the SEC Guidance, including
without limitation, Compliance and Disclosure Interpretation 612.09.




(c)

Notwithstanding any other provision of this Annex, if the Commission or any SEC
Guidance sets forth a limitation on the number of Registrable Securities
permitted to be registered on a particular Registration Statement as a secondary
offering, unless otherwise directed in writing by a Holder as to its Registrable
Securities, the number of Registrable Securities to be registered on such
Registration Statement will be reduced as follows: (i) first, the Company shall
reduce or eliminate any securities to be included by any Person other than a
Holder; (ii) second, the Company shall reduce Registrable Securities represented
by Warrant Shares (applied, in the case that if some Warrant Shares may be
registered, to the Holders on a pro rata basis based on the total number of
unregistered Warrant Shares held by such Holders); and (iii) third, the Company
shall reduce Registrable Securities represented by shares of Common Stock issued
in the Offering (applied, in the case that if some of such shares of Common
Stock may be registered, to the Holders on a pro rata basis based on the total
number of unregistered shares held by such Holders)




(d)

In the event the Company amends the Registration Statement in accordance with
the foregoing, the Holder shall be entitled to the rights set forth in Section
6(d) of this Annex with respect to those Registrable Securities that were not
registered for resale on the Registration Statement, as amended.




(e)

Each Holder agrees to furnish to the Company a completed questionnaire in the
form attached to this Annex as Exhibit A (the “Selling Stockholder
Questionnaire”) concurrently with the Holder’s subscription for the Registrable
Securities.




3.

Registration Procedures.  In connection with the Company’s registration
obligations hereunder, the Company shall:




(a)

(i) Prepare and file with the Commission such amendments, including
post-effective amendments, to a Registration Statement and the Prospectus used
in connection therewith as may be necessary to keep a Registration Statement
continuously effective as to the Registrable Securities for the Effectiveness
Period, (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement (subject to the terms of this Annex), and, as so
supplemented or amended, to be filed pursuant to Rule 424, (iii) respond as
promptly as reasonably practicable to any comments received from the Commission
with respect to a Registration Statement or any amendment thereto, and (iv)
comply in all material respects with the applicable provisions of the Securities
Act and the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
with respect to the disposition of all Registrable Securities covered by a
Registration Statement during the applicable period in accordance (subject to
the terms of this Annex) with the intended methods of disposition by the Holders
thereof set forth in such Registration Statement as so amended or in such
Prospectus as so supplemented.




(b)

Notify the Placement Agent or sub-agent on behalf of each Holder as promptly as
reasonably practicable (i) when the Registration Statement has become effective,
(ii) of any request by the Commission or any other federal or state governmental
authority for amendments or supplements to a Registration Statement or
Prospectus or for additional information, (iii) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of a Registration Statement covering any or
all of the Registrable Securities or the initiation of any governmental action,
litigation, hearing or other proceeding (“Proceedings”) for that purpose, and
(iv) of the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Securities for sale in any jurisdiction, or the initiation or
threatening of any Proceeding for such purpose.




(c)

Use its commercially reasonable best efforts to avoid the issuance of, or, if
issued, obtain the withdrawal of (i) any order stopping or suspending the
effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment.




(d)

Subject to the terms of this Annex and applicable law, consent to the use of
such Prospectus and each amendment or supplement thereto by each of the selling
Holders in connection with the offering and sale of the Registrable Securities
covered by such Prospectus and any amendment or supplement thereto.




(e)

Prior to any resale of Registrable Securities by a Holder, use its commercially
reasonable efforts to register or qualify or cooperate with the selling Holders
in connection with the registration or qualification (or exemption from the
Registration or qualification) of such Registrable Securities for the resale by
the Holder under the securities or Blue Sky laws of such jurisdictions within
the United States as any Holder reasonably requests in writing, to keep each
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things reasonably
necessary to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statement; provided, that, the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.




(f)

If requested by a Holder, cooperate with such Holder to facilitate the
preparation and delivery of certificates representing Registrable Securities to
be delivered to a transferee pursuant to a Registration Statement, which
certificates shall be free, to the extent permitted by the Subscription
Agreement, of all restrictive legends, and to enable such Registrable Securities
to be in such denominations and registered in such names as any such Holder may
request.




(g)

Comply with all applicable rules and regulations of the Commission.




(h)

Furnish to each Holder such number of copies of the Prospectus included in the
Registration Statement (including any preliminary Prospectus) and any supplement
thereto (in each case including all exhibits and documents incorporated by
reference therein) and such other documents as such Holder may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by such Holder.




(i)

Use best efforts to file with the Commission in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act.




(j)

Furnish to any Holder so long as the Holder owns Registrable Securities,
promptly upon request, a written statement by the Company as to its compliance
with the reporting requirements of Rule 144 and of the Securities Act and the
Exchange Act.




4.

Registration Expenses. All fees and expenses incident to the performance of or
compliance with this Annex by the Company shall be borne by the Company whether
or not any Registrable Securities are sold pursuant to a Registration Statement.
In no event however shall the Company be responsible for any broker or similar
commissions of any Holder or any legal fees or other costs of the Holders.




5.

Indemnification.




(a)

Indemnification by the Company. The Company shall, notwithstanding any
termination of this Annex, indemnify and hold harmless each Holder, the
officers, directors, members, partners, agents, brokers (including brokers who
offer and sell Registrable Securities as principal as a result of a pledge or
any failure to perform under a margin call of Common Stock), investment advisors
and employees (and any other Persons with a functionally equivalent role of a
Person holding such titles, notwithstanding a lack of such title or any other
title) of each of them, each Person who controls any such Holder (within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act)
and the officers, directors, members, stockholders, partners, agents and
employees (and any other Persons with a functionally equivalent role of a Person
holding such titles, notwithstanding a lack of such title or any other title) of
each such controlling Person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to (1) any
untrue or alleged untrue statement of a material fact contained in a
Registration Statement, any Prospectus or any form of prospectus or in any
amendment or supplement thereto, preliminary prospectus, free writing prospectus
(as defined in Rule 405 promulgated under the Securities Act),or arising out of
or relating to any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein (in the case of
any Prospectus or supplement thereto, in light of the circumstances under which
they were made) not misleading or (2) any violation or alleged violation by the
Company of the Securities Act, the Exchange Act or any state securities law, or
any rule or regulation thereunder, in connection with the performance of its
obligations under this Annex, except to the extent, but only to the extent, that
(i) such untrue statements or omissions are based solely upon information
regarding such Holder furnished in writing to the Company by such Holder
expressly for use therein, or to the extent that such information relates to
such Holder or such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement, such Prospectus, preliminary
prospectus, free writing prospectus, or in any amendment or supplement thereto
(it being understood that the Holder has approved the contents of the Selling
Stockholder Questionnaire for this purpose) or (ii) the use by such Holder of an
outdated, defective or otherwise unavailable Prospectus after the Company has
notified such Holder in writing that the Prospectus is outdated, defective or
otherwise unavailable for use by such Holder. The Company shall notify the
Holders promptly of the institution, threat or assertion of any governmental
action, litigation, hearing or other proceeding arising from or in connection
with the transactions contemplated by this Annex of which the Company is aware.
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of such indemnified person and shall survive
the transfer of any Registrable Securities by any of the Holders.




(b)

Indemnification by Holders. Each Holder shall, severally and not jointly,
indemnify and hold harmless the Company, its directors, officers, agents and
employees, each Person who controls the Company (within the meaning of Section
15 of the Securities Act and Section 20 of the Exchange Act), and the directors,
officers, agents or employees of such controlling Persons, to the fullest extent
permitted by applicable law, from and against all Losses, as incurred, to the
extent arising out of or based solely upon: (x) such Holder’s failure to comply
with any applicable prospectus delivery requirements of the Securities Act
through no fault of the Company or (y) any untrue or alleged untrue statement of
a material fact contained in any Registration Statement, any Prospectus,
preliminary prospectus, free writing prospectus, or in any amendment or
supplement thereto, or arising out of or relating to any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any Prospectus or supplement thereto, in
light of the circumstances under which they were made) not misleading (i) to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information so furnished in writing by such Holder to the
Company expressly for inclusion in such Registration Statement or such
Prospectus or (ii) to the extent, but only to the extent, that such information
relates to such Holder’s proposed method of distribution of Registrable
Securities and was reviewed and expressly approved in writing by such Holder
expressly for use in a Registration Statement (it being understood that the
Holder has approved the contents of the Selling Stockholder Questionnaire for
this purpose), such Prospectus, preliminary prospectus, free writing prospectus,
or in any amendment or supplement thereto or (iii) to the extent, but only to
the extent, related to the use by such Holder of an outdated, defective or
otherwise unavailable Prospectus after the Company has notified such Holder in
writing that the Prospectus is outdated, defective or otherwise unavailable for
use by such Holder. In no event shall the liability of any selling Holder under
this Section 5(b) be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.




(c)

Conduct of Indemnification Proceedings.  (i) If any Proceeding shall be brought
or asserted against any Person entitled to indemnity hereunder (an “Indemnified
Party”), such Indemnified Party shall promptly notify the Person from whom
indemnity is sought (the “Indemnifying Party”) in writing, and the Indemnifying
Party shall have the right to assume the defense thereof, including the
employment of counsel reasonably satisfactory to the Indemnified Party and the
payment of all fees and expenses incurred in connection with defense thereof;
provided, that, the failure of any Indemnified Party to give such notice shall
not relieve the Indemnifying Party of its obligations or liabilities pursuant to
this Annex, except (and only) to the extent that it shall be finally determined
by a court of competent jurisdiction (which determination is not subject to
appeal or further review) that such failure shall have materially and adversely
prejudiced the Indemnifying Party.




(ii)

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses, (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding, or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and counsel to the Indemnified Party shall
reasonably believe that a material conflict of interest is likely to exist if
the same counsel were to represent such Indemnified Party and the Indemnifying
Party (in which case, if such Indemnified Party notifies the Indemnifying Party
in writing that it elects to employ separate counsel at the expense of the
Indemnifying Party, the Indemnifying Party shall not have the right to assume
the defense thereof and the reasonable fees and expenses of no more than one
separate counsel shall be at the expense of the Indemnifying Party). The
Indemnifying Party shall not be liable for any settlement of any such Proceeding
effected without its written consent, which consent shall not be unreasonably
withheld or delayed. No Indemnifying Party shall, without the prior written
consent of the Indemnified Party, effect any settlement of any pending
Proceeding in respect of which any Indemnified Party is a party, unless such
settlement includes an unconditional release of such Indemnified Party from all
liability on claims that are the subject matter of such Proceeding.




(iii)

Subject to the terms of this Annex, all reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within ten Business Days of written notice thereof to the
Indemnifying Party; provided, that, the Indemnified Party shall promptly
reimburse the Indemnifying Party for that portion of such fees and expenses
applicable to such actions for which such Indemnified Party is finally
determined by a court of competent jurisdiction (which determination is not
subject to appeal or further review) not to be entitled to indemnification
hereunder.




(d)

Contribution.  (i) If the indemnification under Section 5(a) or 5(b) is
unavailable to an Indemnified Party or insufficient to hold an Indemnified Party
harmless for any Losses, then each Indemnifying Party shall contribute to the
amount paid or payable by such Indemnified Party, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in this Annex, any reasonable attorneys’ or other
fees or expenses incurred by such party in connection with any Proceeding to the
extent such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.




(ii)

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 5(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute pursuant to this Section 5(d), in the aggregate, any amount in
excess of the amount by which the net proceeds actually received by such Holder
from the sale of the Registrable Securities subject to the Proceeding exceeds
the amount of any damages that such Holder has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission.




(iii)

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.




6.

Miscellaneous.




(a)

Remedies.  In the event of a breach by the Company or by a Holder of any of
their respective obligations under this Annex, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Annex, including recovery of damages, shall be entitled to
specific performance of its rights under this Annex. Each of the Company and
each Holder agrees that monetary damages would not provide adequate compensation
for any losses incurred by reason of a breach by it of any of the provisions of
this Annex and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall not assert or shall
waive the defense that a remedy at law would be adequate.




(b)

Compliance. Each Holder covenants and agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it
(unless an exemption therefrom is available) in connection with sales of
Registrable Securities pursuant to a Registration Statement.




(c)

Discontinued Disposition.  By its acquisition of Registrable Securities, each
Holder agrees that, upon receipt of a notice from the Company of the occurrence
of any event that makes the Registration Statement outdated, defective or
otherwise unavailable, such Holder will forthwith discontinue disposition of
such Registrable Securities under a Registration Statement until it is advised
in writing by the Company or an agent of the Company that the use of the
applicable Prospectus (as it may have been supplemented or amended) may be
resumed. The Company will use its reasonable best efforts to ensure that the use
of the Prospectus may be resumed as promptly as is practicable, and shall advise
each Holder thereof as promptly as practicable in writing.




(d)

Piggy-Back Registrations. If, at any time during the Effectiveness Period, there
is not an effective Registration Statement covering all of the Registrable
Securities and the Company shall determine to prepare and file with the
Commission a registration statement relating to an offering for its own account
or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act) or their then equivalents relating to equity securities to be
issued solely in connection with any acquisition of any entity or business or
equity securities issuable in connection with the Company’s stock option or
other employee benefit plans, then the Company shall deliver to each Holder a
written notice of such determination and, if within fifteen business days after
the date of the delivery of such notice, any such Holder shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Holder requests to be registered;
provided, however, that the Company shall not be required to register any
Registrable Securities pursuant to this Section 6(d) that are the subject of a
then effective Registration Statement. The registration of the Registrable
Securities pursuant to this Section 6(d) shall not be considered the
satisfaction of the requirements of the Company pursuant to Sections 2 and 3 of
this Annex, subject to Section 2(d).

 











--------------------------------------------------------------------------------







To subscribe for Units in the private offering of Biotricity Inc.:




1.

Date and Fill in the number of Units being purchased and Complete and Sign the
Signature Page of the Subscription Agreement.




2.

Initial the Accredited Investor Certification page attached to this letter.




3.

Complete and return the Investor Profile and, if applicable, Wire Transfer
Authorization attached to this letter.




4.

If you are a client of Corinthian Partners, L.L.C., Inc. fax all forms to Marta
Wypych of Corinthian Partners, L.L.C. at 646-349-1170 and then send all signed
original documents with check to:




Corinthian Partners, L.L.C.

Attention: Marta Wypych

641 Lexington Ave., 13th Fl.

New York, New York  10022




5.

If you are not a client of Corinthian Partners, L.L.C. fax all forms to your
registered representative.




6.

Please make your subscription payment payable to the order of “Signature Bank,
as Escrow Agent for Biotricity Inc.”  




For wiring funds directly to the escrow account, see the following instructions:




Acct Name: Signature Bank as Escrow Agent for Biotricity Inc.

Acct #:  1502980862




Signature Bank

ABA/Routing #: 026013576

950 Third Ave, 9th FL

New York, NY 10022




FBO: Investor Name    

                              Social Security Number

                Address




 

Thank you for your interest,




Corinthian Partners, L.L.C. and its Sub-Agents











--------------------------------------------------------------------------------







ANTI MONEY LAUNDERING REQUIREMENTS







The USA PATRIOT Act

What is money laundering?

How big is the problem and why is it important?




The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002 all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.




To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.




Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.




The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could well taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.




What are we required to do to eliminate money laundering?




Under rules required by the USA PATRIOT Act, our anti-money laundering program
must designate a special compliance officer, set up employee training, conduct
independent audits, and establish policies and procedures to detect and report
suspicious transaction and ensure compliance with such laws.




As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.

















--------------------------------------------------------------------------------







BIOTRICITY INC.

SIGNATURE PAGE TO THE

SUBSCRIPTION AGREEMENT




Subscriber hereby elects to subscribe under the Subscription Agreement for a
total of ______ Units at a price of $1.75 per Unit (NOTE: to be completed by
subscriber) and executes the Subscription Agreement.

Date (NOTE: To be completed by subscriber): __________________

If the Purchaser is an INDIVIDUAL, and if purchased as JOINT TENANTS, as TENANTS
IN COMMON, as COMMUNITY PROPERTY, or as an INDIVIDUAL RETIREMENT ACCOUNT:




____________________________

______________________________

Print Name(s)

Social Security Number(s)

___________________________

______________________________

Signature(s) of Subscriber(s)

Signature

____________________________

______________________________

Date

Address

If the Purchaser is a PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY or
TRUST:




____________________________

______________________________

Name of Partnership,

Federal Taxpayer

Corporation, Limited

Identification Number

Liability Company or Trust




By:_________________________

______________________________

Name:

State of Organization

Title:




____________________________

______________________________

Date

Address

BIOTRICITY INC.




By: __________________________

Name:

Title:











--------------------------------------------------------------------------------







Section A- PURCHASER QUESTIONNAIRE

(for Accredited Investors)







The purpose of this Questionnaire is to obtain information from each prospective
investor in order to determine whether or not the suitability standards have
been met by the prospective investor. Please answer all questions in detail. By
signing this Questionnaire you agree that it may be shown to such authorized
persons as the Company and the Placement Agent may deem appropriate to establish
that the offer and/or sale of the investment in the Company will not result in
any violation of any laws or regulations of any jurisdiction and to establish
that the purchasers can bear the economic risk of the investment. Attach
additional sheets if necessary to fully answer any question. You make the
following representations with the intent that they may be relied upon by the
Company and the Placement Agent and other persons designated by the Company and
the Placement Agent. Your responses to this Questionnaire will be kept strictly
confidential except to the extent that disclosure is required by law or
regulation or otherwise demanded by proper legal process.




Name of Investment:  

     

Amount of Investment:

$




PART I

Purchaser Information

Purchaser General Information:




Name of Individual or Entity:




Federal Tax ID or Social Security Number:     

  




Marital Status (Natural Persons):   Single   ☐

Married   ☐

Divorced   ☐

Widowed   ☐

  N/A   ☐  




Date of Birth (Natural Person) or Date of Formation (Entity):

  




Citizen of (Natural Person) or State of Organization (Entity):

  




Principal Address:

(STREET)







(CITY)

(STATE)

(ZIP CODE)




Mailing Address:

(if different from Principal Address)

(STREET)







(CITY)

(STATE)

(ZIP CODE)




Email Address:

Telephone Number:




Purchaser Employment Information:




I am currently (Please check one):   Employed   ☐     Unemployed   ☐

     Retired   ☐     Other    ☐




Employer Name:     

Position:     




Employer Address:     

  




Are you (or is any member of your household) a member of, employed by a member
of or employed directly by a stock exchange or FINRA? (Please check one)  Yes
  ☐  No   ☐




Are you (or is any member of your household) licensed by FINRA or as a
Registered Investment Advisor and using such license or registration in a
professional sales, trading or customer service capacity?

(Please check one)

Yes   ☐

No   ☐




Are you (or is any member of your household) a director, 10% stockholder or
policy-making officer of a publicly-traded company?  (Please check one)  Yes   ☐
 No   ☐




Comments:  If you answered any of the questions above “yes” or “other,” please
provide details below:




























PART II

TYPE OF OWNERSHIP

(Types of ownership with an asterisk require Co-Purchaser signature/information.

Please also complete Part V below.)




Individual     ☐

Keogh Plan     ☐




Tenants by the Entireties (TBE)*     ☐

Trust     ☐




Joint Tenants with Rights

Partnership     ☐

of Survivorship (JTWROS)*     ☐




Community Property     ☐

Limited Liability Company      ☐




Tenants in Common (TIC)*     ☐

Corporation     ☐




Uniform Gift to Minors Act     ☐

Pension Plan      ☐



State:   

Individual Retirement Account      ☐

Custodian’s Name:   

Minor’s Name:   




PART III

INVESTOR STATUS




This private placement is being offered solely to accredited investors, as that
term is defined in Rule 501(a) of Regulation D promulgated under the Securities
Act of 1933, as amended.



A.

For Individuals

(i)

The subscriber’s gross income as evidenced by federal income tax returns for the
applicable years:



   Individual

   With Spouse



(a)

in 2015 was in excess of

$_________

$_________



(b)

in 2016 was in excess of

$_________

$_________



(c)

in 2017 is expected to be in excess of

$_________

$_________



(ii)

The subscriber’s net worth, or joint net worth with the subscriber's spouse, is
in excess of $_________________ (excluding the value of the subscriber’s primary
residence); [Please provide with reasonable specificity, i.e., not $2MM+]



(iii)

The current value of my liquid assets (cash, marketable securities, cash
surrender value of life insurance and other items easily convertible into cash)
is: $_____________



(iv)

The current value of my liquid assets is sufficient to provide for my current
needs and possible personal contingencies:

(Please check one)

Yes   ☐

No   ☐

(v)

I am a Director or Officer of the Company

☐






B.

For Entities



(i)

Please indicate which of the following accurately describes the nature of the
business conducted by the entity subscriber.    

(Please check the applicable box)

☐

a bank as defined in Section 3(a)(2) or a savings and loan association or other
institution defined in Section 3(a)(5)(A) of the Securities Act of 1933 acting
in either an individual or fiduciary capacity;




☐

a broker or dealer registered pursuant to Section 15 of the Securities Exchange
Act of 1934;




☐

an insurance company as defined in Section 2(13) of the Securities Act of 1933;




☐

an investment company registered under the Investment Company Act of 1940 or a
business development company as defined in Section 2(a)(48) of that Act;




☐

a Small Business Investment Company licensed by the U.S. Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958;




☐

a plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, with total assets in excess of $5,000,000;




☐

an Employee Benefit Plan within the meaning of the Employee Retirement Income
Security Act of 1974 whose investment decision is made by a plan fiduciary as
defined in Section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company or registered investment advisor, or which has
total assets in excess of $5,000,000, or, if a self-directed plan, a plan the
investment decisions of which are made solely by persons who are accredited
investors;




☐

a private business development company as defined in Section 202(a)(22) of the
Investment Advisors Act of 1940;




☐

an organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;




☐

a trust, with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the securities offered, whose purchase is directed by a
sophisticated person as described in Rule 506(b)(2)(ii) of the Securities Act of
1933;




☐

an entity in which all of the equity owners are accredited investors














PQ-6

Please initial here:_____




--------------------------------------------------------------------------------







PART IV

TO BE COMPLETED BY ALL PURCHASERS




A.

I/the entity have/has previously participated in any of the following types of
investment:

 

 

YES

 

NO

Stocks

 




 




Bonds/Notes

 




 




Real Estate Limited Partnerships

 




 




Oil and Gas Limited Partnerships

 




 




Other Tax Shelters

 




 




Other Private Placements of Securities

 




 










B.

The undersigned subscriber (whether such subscriber is an individual or an
entity (a partnership, corporation, limited liability corporation, trust or
estate)), considers himself, herself or itself to be an experienced and
sophisticated investor with good-to-excellent investment knowledge.  (Please
check one)



Yes   ☐

No   ☐






C.

The undersigned subscriber (whether such subscriber is an individual or an
entity (a partnership, corporation, limited liability corporation, trust or
estate)) has such knowledge and experience in financial and business matters
that he, she or it is capable of evaluating the risks and merits of this
investment and believes that he, she or it can afford the loss of his, her or
its entire investment in the Company. (Please check one):



Yes   ☐

No   ☐




D.

My investment time horizon is (Please check one):



6 to 10 years   ☐

10+ years   ☐






E.

My investment objective with this particular investment is speculation.  I have
a balanced and diversified portfolio of liquid, less volatile, non-speculative
investments.  However, I am seeking to maximize the overall returns of my
balanced portfolio by taking a heightened degree of risk with a speculative,
illiquid investment. (Please check one):



Yes   ☐

No   ☐




F.

Are High Risk/Speculative investments too risky for your risk tolerance? (Please
check one):



Yes   ☐

No   ☐




G.

My primary source of income is from my (our):




Retirement Assets   ☐

Non-retirement Investments   ☐

Employment Compensation   ☐




H.

My tax bracket is (15%, 25%, 28%, 33%, 35%, etc.): ____%




I.

“Bad Actor” Disqualification Questions




(1)

Have you been convicted, within 10 years before a sale in the current offering,
of any felony or misdemeanor:

(a)

In connection with the purchase or sale of any security?


(b)

Involving the making of any false filing with the Securities and Exchange
Commission?




(c)

Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser, or paid solicitor of purchasers
of securities?




(Please check one)



Yes   ☐

No   ☐




(1)

Are you subject to any order, judgment or decree of any court of competent
jurisdiction, entered within five years before such sale, that, at the time of
such sale, retrains or enjoins such person from engaging or continuing to engage
in any conduct or practice:

(a)

In connection with the purchase or sale of any security?


(b)

Involving the making of any false filing with the Securities and Exchange
Commission?






(c)

Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser, or paid solicitor of purchasers
of securities




(Please check one)



Yes   ☐

No   ☐




(1)

Are you subject to a final order of a state securities commission (or any agency
or officer of a state performing like functions; a state authority that
supervises or examines banks, savings associations, or credit unions; a state
insurance commission (or an agency or officer of a state performing like
functions); an appropriate federal banking agency; the U. S. Commodity Futures
Trading Commission; or the National Credit Union Administration that:

(a)

At the time of such sale, bars you from:




·

Association with an entity regulated by such commission, authority, agency, or
officer;




·

Engaging in the business of securities, insurance or banking; or




·

Engaging in savings association or credit union activities.




(b)

Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within 10 years
before the sale of the contemplated transaction.




(Please check one)

Yes   ☐

No   ☐




(1)

Are you currently subject to an order of the Securities and Exchange Commission
entered into pursuant to section 15(b) or 15B(c) of the Securities Exchange Act
of 1934 or Section 203(e) or (f) of the Investment Advisers Act of 1940 which:



(a)

Suspends or revokes your license as a broker, dealer, municipal securities
dealer, or investment adviser?



(b)

Places limitations on your activities, functions or operations?



(c)

Bars you from being associated with any entity or from participating in the
offering of any penny stock?




(Please check one)

Yes   ☐

No   ☐




(2)

Are you subject to any order of the Securities and Exchange Commission entered
within 5 years before such sale that, at the time of such sale, orders you to
cease and desist from committing or causing a violation or future violation of:



(a)

Any scienter-based (intent/knowledge based) anti-fraud provision of the federal
securities laws, including, without limitation, section 17(a)(1) of the
Securities Act of 1933, section 10(b) of the Securities Exchange Act of 1934,
and 240.10b-5, section 15(c)(1) of the Securities Exchange Act of 1934 and
section 206(1) of the Investment Advisers Act of 1940, or any other related rule
or regulation?



(b)

Section 5 of the Securities Act of 1933?




(Please check one)

Yes   ☐

No   ☐




(3)

Are you suspended from membership in, or suspended or barred from association
with a member of, a registered national securities exchange or a registered
national or affiliated securities association for any act or omission to act
constituting conduct inconsistent with just and equitable principles of trade?

(Please check one)

Yes   ☐

No   ☐







(4)

Have you filed (as either a registrant or an issuer), or named as an underwriter
in, any registration statement or Regulation A offering statement filed with the
Securities and Exchange Commission that, within 5 years before such sale, were
you the subject of a refusal order, or stop order, or order suspending the
Regulation A exemption, or is, at the time of such sale, the subject of an
investigation or proceeding to determine whether a stop order or suspension
order should be issued?

(Please check one)

Yes   ☐

No   ☐




(5)

Are you the subject to an United States Postal Service false representation
order within the last five years, or are you, at the time of any sale of the
securities offered, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.

(Please check one)

Yes   ☐

No   ☐







If you replied “Yes” to any of the questions in this Section IV.I., please
provide an explanation with specificity:






















 PQ-7




--------------------------------------------------------------------------------







PART V

CO-PURCHASER INFORMATION

Only required for the following Types of Ownership

TBE, JTWROS, Community Property, TIC, and IRA (custodian):




Co-Purchaser General Information:




Name of Individual or Entity:




Federal Tax ID or Social Security Number:     




Marital Status (Natural Persons):  Single  ☐

Married  ☐

Divorced  ☐

Widowed  ☐

N/A  ☐




Date of Birth (Natural Person) or Date of Formation (Entity):




Citizen of (Natural Person) or State of Organization (Entity):




Principal Address:

(STREET)







(CITY)

(STATE)

(ZIP CODE)




Mailing Address:

(if different from Principal Address)

(STREET)







(CITY)

(STATE)

(ZIP CODE)




Email Address:

Telephone Number:

Co-Purchaser Employment Information:

I am currently (Please check one):   Employed   ☐     Unemployed   ☐

Retired   ☐     Other    ☐




Employer Name:     

Position:     




Employer Address:     

  




Are you (or is any member of your household) a member of, employed by a member
of or employed directly by a stock exchange or FINRA? (Please check one)  Yes
  ☐  No   ☐




Are you (or is any member of your household) licensed by FINRA or as a
Registered Investment Advisor and using such license or registration in a
professional sales, trading or customer service capacity?

(Please check one)

Yes   ☐

No   ☐




Are you (or is any member of your household) a director, 10% stockholder or
policy-making officer of a publicly-traded company?  (Please check one)  Yes   ☐
 No   ☐




Comments:  If you answered any of the questions above “yes” or “other,” please
provide details below:







                          





















































































TO BE COMPLETED BY ALL PURCHASERS




(NOTE:  Signatures should conform to those used in all additional documents for
this investment)







Dated:    







If AN INDIVIDUAL, JOINT TENANCY

OR CO-TENANCY

complete the following:










PRINT NAME OF INDIVIDUAL OR JOINT OR

PRINT NAME OF SECOND JOINT OR CO-TENANT (IF ANY)

CO-TENANT










SIGNATURE OF INDIVIDUAL OR JOINT OR

SIGNATURE OF SECOND JOINT OR CO-TENANT (IF ANY)

CO-TENANT










IF A PARTNERSHIP, CORPORATION,

LIMITED LIABILITY COMPANY,

TRUST OR OTHER ENTITY,

Complete the following:










CAPACITY OF AUTHORIZED SIGNATORY










TITLE OF ENTITY










SIGNATURE OF AUTHORIZED SIGNATORY










SIGNATURE OF AUTHORIZED SIGNATORY



















Signature of Registered Representative:




Print Name and Registered Rep. No.





 PQ-8




--------------------------------------------------------------------------------







Section B – Certificate Delivery Instructions




All certificates will be delivered for deposit in your brokerage account with
your corresponding registered representative.  If you do not wish for the
certificates to be delivered to your brokerage account, please indicate below:

 

____ Please deliver certificate to the Employer Address listed in Section A.

____ Please deliver certificate to the Home Address listed in Section A.

____Please deliver certificate to the following address:

_____________________________________________________________________________________




Section C – Form of Payment – Check or Wire Transfer




____ Check payable to Signature Bank, as Escrow Agent for Biotricity Inc.

____ Wire funds from my outside account according to the “How to subscribe for
Units” Page.

____ Wire funds from my Corinthian Partners, L.L.C. Account or my account with
my registered representative who is not part of Corinthian Partners, L.L.C. -
See the “Wire Transfer Authorization” Page.

____ The funds for this investment are rolled over, tax deferred from __________
within the allowed 60 day window.

Please check if you are a FINRA member or affiliate of a FINRA member firm:
________




_________________________

______________________

Investor Signature

Date





 PQ-9




--------------------------------------------------------------------------------







Certain Definitions




Investment Objectives: The typical investment listed with each objective are
only some examples of the kinds of investments that have historically been
consistent with the listed objectives. However, neither Biotricity Inc. nor
Corinthian Partners, L.L.C. can assure that any investment will achieve your
intended objective. You must make your own investment decisions and determine
for yourself if the investments you select are appropriate and consistent with
your investment objectives.




Neither Biotricity Inc. nor Corinthian Partners, L.L.C. assumes responsibility
to you for determining if the investments you selected are suitable for you.




Preservation of Capital: An investment objective of Preservation of Capital
indicates you seek to maintain the principal value of your investments and are
interested in investments that have historically demonstrated a very low degree
of risk of loss of principal value. Some examples of typical investments might
include money market funds and high quality, short-term fixed income products.




Income:  An investment objective of Income indicates you seek to generate Income
from investments and are interested in investments that have historically
demonstrated a low degree of risk of loss of principal value. Some examples of
typical investments might include high quality, short and medium-term fixed
income products, short-term bond funds and covered call options.




Capital Appreciation:  An investment objective of Capital Appreciation indicates
you seek to grow the principal value of your investments over time and are
willing to invest in securities that have historically demonstrated a moderate
to above average degree of risk of loss of principal value to pursue this
objective. Some examples of typical investments might include common stocks,
lower quality, medium-term fixed income products Equity mutual funds and index
funds.  




Trading Profits: An investment objective of Trading Profits indicates you seek
to take advantage of short-term trading opportunities, which may involve
establishing and liquidating positions quickly. Some examples of typical
investments might include short-term purchases and sales or volatile or low
priced common stocks, put or call options, spreads, straddles and/or
combinations on equities or indexes. This is a high-risk strategy.




Speculation:  An investment objective of Speculation indicates you seek a
significant increase in the principal value of your investments and are willing
to accept a corresponding greater degree of risk by investing in securities that
have historically demonstrated a high degree of risk of loss of principal value
to pursue this objective. Some examples of typical investments might include
lower quality, long-term fixed income products, initial public offerings,
volatile or low priced common stock, the purchase of sale of put or call
options, spreads, straddles and/or combinations on equities or indexes, and the
use of short-term or day trading strategies.




Other:  Please specify.





 PQ-10




--------------------------------------------------------------------------------










Memorandum

Wire Transfer Authorization




TO:







RE:

Client Wire Transfer Authorization

Biotricity Inc.




DATE:

________________










This memorandum authorizes the transfer of the following listed funds from my
Brokerage Account as follows:




Brokerage Account #          

                         ______________________




Wire Amount

$______________________




BANK NAME:  

ABA NUMBER:

A/C NAME:

[          ], AS AGENT FOR

 

A/C Number:  




REFERENCE:

SUBSCRIBER LEGAL NAME

______________________________________________________




TAX ID NUMBER

______________________________________________________




SUBSCRIBER ADDRESS

______________________________________________________







FBO:

________________________________________________




Investment Title:

________________________________________________




Signature:

________________________________________________




Signature:

________________________________________________

(Joint Signature)





 PQ-11




--------------------------------------------------------------------------------







Annex B To The Subscription Agreement




BIOTRICITY INC.

Plan Of Distribution

Each selling stockholder of the securities offered hereby and any of their
pledgees, assignees and successors-in-interest may, from time to time, sell any
or all of their securities covered hereby on the principal trading market or any
other stock exchange, market or trading facility on which the securities are
traded or in private transactions. These sales may be at fixed or negotiated
prices. A selling stockholder may use any one or more of the following methods
when selling securities:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the securities as
agent but may position and resell a portion of the block as principal to
facilitate the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

settlement of short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

·

in transactions through broker-dealers that agree with the selling stockholders
to sell a specified number of such securities at a stipulated price per
security;

·

through the writing or settlement of options or other hedging transactions,
whether through an options exchange or otherwise;

·

a combination of any such methods of sale; or

·

any other method permitted pursuant to applicable law.

The selling stockholders may also sell securities under Rule 144 under the
Securities Act of 1933, as amended (or the Securities Act), if available, rather
than under this prospectus.

Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of securities, from the purchaser) in amounts to be
negotiated, but, except as set forth in a supplement to this prospectus, in the
case of an agency transaction not in excess of a customary brokerage commission
in compliance with FINRA Rule 2440; and in the case of a principal transaction a
markup or markdown in compliance with FINRA IM-2440.

In connection with the sale of the securities or interests therein, the selling
stockholders may enter into hedging transactions with broker-dealers or other
financial institutions, which may in turn engage in short sales of the
securities in the course of hedging the positions they assume. The selling
stockholders may also sell securities short and deliver these securities to
close out their short positions, or loan or pledge the securities to
broker-dealers that in turn may sell these securities. The selling stockholders
may also enter into option or other transactions with broker-dealers or other
financial institutions or create one or more derivative securities which require
the delivery to such broker-dealer or other financial institution of securities
offered by this prospectus, which securities such broker-dealer or other
financial institution may resell pursuant to this prospectus (as supplemented or
amended to reflect such transaction).

The selling stockholders and any broker-dealers or agents that are involved in
selling the securities may be deemed to be “underwriters” within the meaning of
the Securities Act in connection with such sales. In such event, any commissions
received by such broker-dealers or agents and any profit on the resale of the
securities purchased by them may be deemed to be underwriting commissions or
discounts under the Securities Act. Each selling stockholder has informed the
Company that it does not have any written or oral agreement or understanding,
directly or indirectly, with any person to distribute the securities. In no
event shall any broker-dealer receive fees, commissions and markups which, in
the aggregate, would exceed eight percent (8%).

We are required to pay certain fees and expenses incurred by us incident to the
registration of the securities. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.

Because selling stockholders may be deemed to be “underwriters” within the
meaning of the Securities Act, they will be subject to the prospectus delivery
requirements of the Securities Act including Rule 172 thereunder. In addition,
any securities covered by this prospectus which qualify for sale pursuant to
Rule 144 under the Securities Act may be sold under Rule 144 rather than under
this prospectus. The selling stockholders have advised us that there is no
underwriter or coordinating broker acting in connection with the proposed sale
of the resale securities by the Selling Stockholders.

We have agreed to keep this prospectus effective until the earlier of (i) the
date on which the securities may be resold by the selling stockholders without
registration and without regard to any volume or manner-of-sale limitations by
reason of Rule 144, without the requirement for us to be in compliance with the
current public information under Rule 144 under the Securities Act or any other
rule of similar effect or (ii) all of the securities have been sold pursuant to
this prospectus or Rule 144 under the Securities Act or any other rule of
similar effect. The resale securities will be sold only through registered or
licensed brokers or dealers if required under applicable state securities laws.
In addition, in certain states, the resale securities covered hereby may not be
sold unless they have been registered or qualified for sale in the applicable
state or an exemption from the registration or qualification requirement is
available and is complied with.

Under applicable rules and regulations under the Securities Exchange Act of
1934, as amended (or the Exchange Act), any person engaged in the distribution
of the resale securities may not simultaneously engage in market making
activities with respect to the common stock for the applicable restricted
period, as defined in Regulation M promulgated under the Exchange Act, prior to
the commencement of the distribution. In addition, the selling stockholders will
be subject to applicable provisions of the Exchange Act and the rules and
regulations thereunder, including Regulation M, which may limit the timing of
purchases and sales of securities of the common stock by the selling
stockholders or any other person. We will make copies of this prospectus
available to the selling stockholders and have informed them of the need to
deliver a copy of this prospectus to each purchaser at or prior to the time of
the sale (including by compliance with Rule 172 under the Securities Act).





 PQ-12




--------------------------------------------------------------------------------







Annex C to the Subscription Agreement

BIOTRICITY INC.

Selling Stockholder Notice and Questionnaire

The undersigned beneficial owner of common stock and warrants (the “Registrable
Securities”) of Biotricity Inc., a Nevada corporation (the “Company”),
understands that the Company has filed or intends to file with the Securities
and Exchange Commission (the “Commission”) a registration statement (the
“Registration Statement”) for the registration and resale under Rule 415 of the
Securities Act of 1933, as amended (the “Securities Act”), of the Registrable
Securities, in accordance with the terms of the Subscription Agreement (the
“Subscription Agreement”) to which this document is annexed. A copy of the
Subscription Agreement is available from the Company upon request at the address
set forth below. All capitalized terms not otherwise defined herein shall have
the meanings ascribed thereto in the Subscription Agreement.

Certain legal consequences arise from being named as a selling stockholder in
the Registration Statement and the related prospectus. Accordingly, holders and
beneficial owners of Registrable Securities are advised to consult their own
securities law counsel regarding the consequences of being named or not being
named as a selling stockholder in the Registration Statement and the related
prospectus.

NOTICE

The undersigned beneficial owner (the “Selling Stockholder”) of Registrable
Securities hereby elects to include the Registrable Securities owned by it in
the Registration Statement.

The undersigned hereby provides the following information to the Company and
represents and warrants that such information is accurate:

QUESTIONNAIRE

1.

Name.

(a)

Full Legal Name of Selling Stockholder

 




(b)

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities are held:

 




(c)

Full Legal Name of Natural Control Person(s) (which means a natural person who
directly or indirectly alone or with others has power to vote or dispose of the
securities covered by this Questionnaire):

 

2.  Address for Notices to Selling Stockholder.

 

 


Telephone:

Fax:

Contact Person:




3.  Broker-Dealer Status.

(a)

Are you a broker-dealer?

Yes   ¨

No   ¨

(b)

If “yes” to Section 3(a), did you receive your Registrable Securities as
compensation for investment banking services to the Company?

Yes   ¨

No   ¨

Note:

If “no” to Section 3(b), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

(c)

Are you an affiliate of a broker-dealer?

Yes   ¨

No   ¨

(d)

If you are an affiliate of a broker-dealer, do you certify that you purchased
the Registrable Securities in the ordinary course of business, and at the time
of the purchase of the Registrable Securities to be resold, you had no
agreements or understandings, directly or indirectly, with any person to
distribute the Registrable Securities?

Yes   ¨

No   ¨

Note:

If “no” to Section 3(d), the Commission’s staff has indicated that you should be
identified as an underwriter in the Registration Statement.

4.  Beneficial Ownership of Securities of the Company Owned by the Selling
Stockholder.

Except as set forth below in this Item 4, the undersigned is not the beneficial
or registered owner of any securities of the Company other than the securities
issuable pursuant to the Subscription Agreement.

(a)

Type and Amount of other securities beneficially owned by the Selling
Stockholder:

 

5.  Relationships with the Company.

Except as set forth below, neither the undersigned nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

State any exceptions here:

 

 




6.  Plan of Distribution.

The undersigned confirms whether the Plan of Distribution attached as Annex B to
the Subscription Agreement is acceptable.

Yes   ¨

No   ¨

The undersigned agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein that may occur subsequent to the date
hereof at any time while the Registration Statement remains effective. By
signing below, the undersigned consents to the disclosure of the information
contained herein in its answers to Items 1 through 6 and the inclusion of such
information in the Registration Statement and the related prospectus and any
amendments or supplements thereto. The undersigned understands that such
information will be relied upon by the Company in connection with the
preparation or amendment of the Registration Statement and the related
prospectus and any amendments or supplements thereto.

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent.

Date:







Name of Beneficial Owner (print):




Signature (individual):




Signature (corporate):







By: ___________________________________

        Name:

        Title:




PLEASE FAX A COPY (OR EMAIL A .PDF COPY) OF THE COMPLETED AND EXECUTED NOTICE
AND QUESTIONNAIRE, AND RETURN THE ORIGINAL BY OVERNIGHT MAIL, TO:

Ruskin Moscou Faltischek, P.C.
Attention: Stephen E. Fox, Esq.
East Tower, 15th Floor

1425 RXR Plaza

Uniondale, NY  11556

sfox@rmfpc.com
Fax: (516) 663-6780








 PQ-13


